Citation Nr: 0733724	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for hypertension.

2.  Entitlement to an initial separate rating in excess of 30 
percent disabling for coronary artery disease, hypertensive 
heart disease prior to March 29, 2005.

3.  Entitlement to a separate rating in excess of 60 percent 
disabling for coronary artery disease, hypertensive heart 
disease as of March 29, 2005.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2004 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
hypertension and assigned an initial 10 percent rating.  
During the pendency of this appeal, a November 2004 decision 
of the Decision Review Officer (DRO) granted service 
connection for hypertensive heart disease/coronary disease as 
a separate disability and assigned a separate 30 percent 
rating.  The Board finds that this separate rating is also on 
appeal as it is intertwined with the hypertension appeal.  
This case also comes before the Board from a March 2006 
rating decision that denied entitlement to TDIU.  Also in 
March 2006 the RO increased the rating of the hypertensive 
heart disease/coronary artery disease from 30 percent to 60 
percent effective March 29, 2005.  However, this increased 
rating does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for the 
hypertension to include the heart disease is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that a remand is necessary 
to properly adjudicate these issues on appeal.  The veteran 
is noted in a June 2006 statement to note that he has been 
receiving treatment for his cardiovascular disabilities at 
the New Orleans, Louisiana VA medical center for the past 12 
years.  A review of the claims file reflects that these 
records have not been obtained.  An attempt should be made to 
obtain these potentially pertinent records.  

Furthermore in light of the need to obtain additional 
records, a current VA examination should be obtained to 
determine the current level of the veteran's cardiovascular 
disabilities.  

The veteran is also noted to have submitted additional 
pertinent evidence pertaining to the TDIU claim, which was 
received in August 2007 after the most recent supplemental 
statement of the case of July 2007.  This record suggests 
that the veteran is unemployable in part due to his service-
connected cardiovascular problems.  There was no waiver of 
AOJ review for this evidence.  

The veteran also indicated in his VA form 9 of January 2007 
that he had been receiving Supplemental Security Income 
benefits from 1994 to 2004 when he became ineligible due to 
income from his VA benefits.  The Board notes that a copy of 
the June 1995 decision from the Social Security 
Administration is of record, but that potentially pertinent 
records from this decision or thereafter have not been 
obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007).  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date, if an increased rating is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in New Orleans, Louisiana for 
any treatment for his cardiovascular 
disabilities from 2000 and thereafter.  
If the records are not available, that 
fact should be entered in the claims 
file.

4.  Thereafter, the AOJ schedule the 
veteran for a VA cardiovascular 
examination to determine the nature and 
severity of any disability of the 
cardiovascular system, specifically to 
include hypertension and the hypertensive 
cardiovascular disease/coronary artery 
disease.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
All findings and diagnoses should be 
reported in detail.  The examiner is 
specifically asked to 1) report the 
veteran's current left ventricular 
ejection fraction; 2) report the actual 
(or if not possible, the estimated) 
workload of metabolic equivalents (METS) 
that result in dyspnea, fatigue, angina, 
dizziness or syncope; 3) report the 
presence or absence of chronic congestive 
heart failure and 4) report the veteran's 
systolic and diastolic blood pressure 
readings.  The examiner should also 
comment as to whether the veteran's 
service-connected cardiovascular 
disabilities render him unemployable.  
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
when adjudicating the increased rating 
claims.  The AOJ should also adjudicate 
the claim for TDIU in light of the 
additional medical evidence obtained, 
and, if the veteran's combined disability 
rating remains 70 percent or less, the RO 
should include a determination as to 
whether referral for an extraschedular 
rating is warranted.  The readjudication 
must include a written determination as 
to whether a referral to VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



